1            oFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




    Bonorsbl~ J. R. McDonald,
    Departwnt OS Agriculture
    Austin, Texar

    D8ar Sir:




    a8 followsr

                                                           -------w
                                          &lGGri;-L,be      part or
                                               bill road8 aa iol-



                                     Se*%tZ?f       1944 A*31,1945.
                kq,     &   ‘1
        \
                                t, Suppll.8, Repair8 to
                   ‘,t     ,r u&t
                     .....Jy             $4,000.00        44.000.00

            ,,,;9Qa&d      adVi8. tht drpartmnt if I would be
                         law in puroharing aatomobilor and e-
            OUdWrlng    8ame a@IlMt the above named appropriation.

                 “For your information, automobll88   purahared
            out of thir appropriation, for the Diri8ian of
            kfOight8h ROa8UrO8, 8Z’4used in t.lanrpOrtlng;  VSi@l-
            l.ng:andplsa8UPing dOViCe8, iOr the pUl’pO80 Of tort-
            ing ra+bs   and pump8 throughout Texar and ar8 not
Honorable J. E. XoDomld,               Page 2


        opn8Idered a8 bO&g U8ti for the 9Ul'9080Of
        tnm8portatIon by In6p6ators ln tholr routine4
        duties a8 in other phases of our work.     In
        8IaXly hUJtanCt38 Sp0ia1 OqUlpplWlt ha8 t0 be
        added and reInforoement provided In order that
        t&8   OqtipWILt can b0 handled 8afOly . . . .*
          a OUF o@IiOZI HO. O-2669  VO PUbd that w    466th
ImgMature intended that autcmobI108 bo puraha8ed and paid
for out oi the approprlatlon ror travsling expanses. In
the 8pproprIatIou bill them under oonclldellation,the follow-
Ing provlrlon va8 oontained under the heading 'T~veling Ibt-
-08%

             "HO HWlliO8 heroin appcoprkted 8ha11 be
        8mILt for th8 -ha80     of a p68SUIlf5OP car In eX-
        a.88 of #750.00, inolud~   the trade-in value
        of a u8od oar, 8nd tbl8 llmltod prlee &ball I
        oover a aar equipped with bmpw8   and lxtns
        rim or vheel but not an extn oaalng and tube."
          After hoMIng that thi8 9&00I8I0n evidenocrdu legI8-
lative Intent that Wt~ObilO8  k pUl'Oha8tihw    the appropria-
tion for trrv01lag O~Xl808, we mont1onedtha  ikot that the
Couptidler*aDepartaonthad pr6vIMy held for many mrr,
that,    io    th0   abrenoe   Of   a- 8m01f10   appX’CqWist:OIi,   th0   mba80
9rIoe of automobller war properly obargeabla agalncrtthe sppro-
priatlon for traveling oxpeuwo8, and oonoludadr
                "IIIthr,ab8OSW6 Of 8Uoh a 9rOVI81On in the
        general rIdor, the quertlon vould bo more dlf-
        ri09.a.    but oven in t&t event, It I8 not ole8r
        tkt the purcha80 of an automobile rhould not bo
        regarded a8 an Item of 'TraV43.ng men808',      and
        we vould therefore be inollned to adspt.the eon-
        rtruotlon placed by your department upon the
        term %v@ling Exp6sa8c8~ a8 ured ln the Dspcsrt-
        mental~ApproprLstion Bills over a long period of
        P-m?
            The ourrant departmental epproprintion bill doe8 not
oontain the provirlon above quoted1 oon8equently, we are cion-
fronted vlth the problem 'ofwhether, in the ab8enoe of such
Pl’OVt8iOn,  OXpOnditUX’OS f’Or automobile8 %‘66i%in OhW@3gle 80161y
ffoaorableJ. E. MoDanald, Page 3


agaln8t the approprlatlon for traveling oXpen8es. The our-
rent appropriation 18 for "liqulpmont,SU991ie8, Repairs to
Bpuipawt.       In the 0880 of DOr8Ott v. State, 289 k-80,298,
302, 144 Okla. 33, in oon8idering a rtatute vhioh authori8ed
the Oklahoma Highway Commlr8lon to pur&a8e "oqulpment", an
Oklahoma oourt held that automobile8 are oompr&ended within
the tom "equIpmenta and that automobile8 oould be purchared
tmdor this authorlutlon. It I8 neoooury to a8oertaIn *other
our Legirlature    attaolmd the 8-0  broad meaning to the ton
lequipment" when it employed 8UOh tern'In the appropriation
bill, or whether It Intended that purohare8 of all type8 of
autaObi108 be made 8ololy from the traveling expenses appro-
prIatIon.
              The pur9080       of the trrvellng oxpenae8 approprIa-
t:On     18, Of OOIU?80,    t0 98IVIit   stfbte OffiCh18 ad eDL910~008
to     travol on State    burinsrs     at Stat0 expen8e. A8Ide from the
u8e of pub110 oonveyanoo8, ruoh traveling I8 acoompllrhed both
by the wo of private automobiler, Vzth 8Ub8OqUent re%mbur8e-
ment from th0 State,8ZIdby ths UDe Of Stat0 OVne&,aUtoPObilO8.
In our opln:oa,          th8 traveling oxpen               approprlatlon prirar-
ilyOXi8ta t0o leOt            th 8lX9Oll80     Of tlW'la9Orting P8Oll8       or).
Stat8  bU8in.88,        r8gal’dlO8#      Of Vh0th.l’               ~:tXi
                                                          8UOh tranrpor           18
In State owned or In privately owned automobilea. Cenrequent-
ly, vh       a State department 9uroha808 an autoroblle for the
prawy      9U9080       Of 8ffQrding        tmB8pOr~t;OSU       t0 it8   Offi&
and rCp1OyOe8 and vhea no 89eOifiC app2wprlatIon I8 made for
thi8 9Ul'9080,VO feel that 8UOh pUrOha80 18 obargoable only
againrt the approprlstlon for traveling oxpe~e8.                         It will be
notloed that the rider fomerly found In the approprlatlon
billa, quoted above, 8pOak8 in tOZ%I8Of the ~U~&&WI Of "par-
8eXIgO$'  Oal'8"IUther than in the tOI'm Of aUtOmObil                      gel!ierS1-
1Y.   m8,        V8 f8.1,       1Ond8 8UppOrt        t0  the bel:Of   that the tlU-
voling expen8e8 a99rOprIatiOIieXi8t8 primWIly t0 .fwnIah OX*
pen808 for the t=8portation                   of pa88onger8, and that expend-
itur@r made prirarily for thi8 purpose are oheargeable only
againrt rush appropriation.
          fn the inrtant altuation, hwever, the automobile8
are to be u8od primarily for tho tranrportation of equipment,
and are ln 8ome oa8oa to be altered 80 that t&y wn aaoom-
9118h thI8 pul'pose. PrerraPeblythey Will &180 be USed t0
tIVAIl89Ort
          thCJpOr8OIi8Who OpbI'l&tO
                                  thi8 iWJ.UiptPent,
                                                  but thi8;
Honorable J. E. HoDonald, page 4


It appears, 18 anolllary and 8ubordlnate to the transporta-
tion of equipment. Iiloa888 of thi8 kind, we f881 that it
yP8 the int8ntiOn Of the tigi8latum t0 oomprehend 8uCh
automobile8 by the term *eqtipment", for at the most the
autaaobilo8 are a part Of the equipPzOnt,and at the very
leaertthey aro neoosaary and indi8pen8ablO to the proper
u8e of the equlpmont. Oonsequently, we feel, and you are
re8pwtfully UdVICrOd,tbat the purahaser,Ln queatlon am
not ohargsable 80104 aq;aIncltthe t2mmlAw.~~~
prIatIOn, but that they My In your di8oretIon al80 be
 oharged agalnrt the approprietlon for equIplP*nt.
          Tlwting that the foregoing 8atI8faotorIly anIIver8
your Inquiry, we am


                                        Very truly yours
                                   ATTORRSYQRRSRhLOF W


                                    -
                                             R. Dean Moorhead
                                                    A#8:8tant



mM4cff